

Exhibit 10.2


SPLIT-DOLLAR AGREEMENT
THIS AGREEMENT, effective as of this 26th day of February, 2018, by and between
MasTec, Inc., a Florida corporation, with principal offices and place of
business in the State of Florida (hereinafter referred to as the “Corporation”),
Jose Ramon Mas, an individual residing in the State of Florida (hereinafter
referred to as the “Employee”), and Patricia C. Mas, Jorge Mas and Juan Carlos
Mas, as Trustees (the “Trustee”) of the Jose Ramon Mas Irrevocable Trust, dated
December 7, 2012 (the “Trust”).
WITNESSETH THAT:
WHEREAS, the Employee is employed by the Corporation; and
WHEREAS, the Employee wishes to provide life insurance protection for his family
(as beneficiaries of the Trust) in the event of his death, under one or more
policies of life insurance insuring his life and/or insuring his life and the
life of his wife, Patricia Caridad Mas (hereinafter referred to collectively as
the “Insureds”), issued by one or more insurance companies (hereinafter referred
to individually as an “Insurer” and collectively as the “Insurers”) that would
be subject to this Agreement (such policies being hereinafter individually
referred to as a “Policy” and collectively as the “Policies”); and
WHEREAS, the Corporation is willing to pay the premiums due on the Policies as
an additional employment benefit for the Employee, on the terms and conditions
hereinafter set forth; and
WHEREAS, the Corporation will be the absolute owner of the Policies and, as
such, possesses all incidents of ownership in and to the Policies, and may
exercise each and every right relating to the Policies not specifically
restricted by this Agreement; and
WHEREAS, the Corporation wishes to retain such ownership rights, in order to
secure its rights under this Agreement; and
WHEREAS, the parties to this arrangement intend to have their income and gift
tax consequences determined under economic benefit regime set forth in
Section 1.61-22(d) of the Treasury Regulations; and
WHEREAS, the Corporation and the Employee previously entered into a Split-Dollar
Agreement, effective as of August 11, 2014 (the “Prior Agreement”); and
WHEREAS, the parties hereto wish to amend and restate the Prior Agreement in its
entirety to provide for certain obligations in the event of a “Change in
Control” (as defined herein) of the Corporation or upon the first to die of the
Insureds and to make certain other modifications to the Prior Agreement.







--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premiums to be paid by the Corporation
and the mutual promises contained herein, the parties hereto agree as follows:
1.Statement of Intention. The parties hereto intend that the income and gift tax
consequences of this split-dollar arrangement be governed by the economic
benefit regime set forth in Section 1.61-22(d) of the Treasury Regulations. The
parties hereto agree to consistently treat this arrangement in accordance with
such concepts and the intent stated in Section 21 hereof on all tax returns and
other documents filed by them in connection herewith.
2.    Purchase of Policies. The Corporation may purchase one or more Policies
that will be subject to this Agreement. The Face Amount of Insurance and Death
Benefit of any Policies shall be reflected on Exhibit A attached hereto. The
maximum Face Amount of Insurance of the Policies subject to this Agreement shall
be $75,000,000. The parties hereto will take all necessary action to cause the
Insurer to issue the Policy, and shall take any further action which may be
necessary to cause each Policy to conform to the provisions of this Agreement.
The parties hereto agree that the Policies shall be subject to the terms and
conditions of this Agreement and of the endorsement to the Policy to be filed
with the Insurer.
3.    Ownership of Policies.
a.    The Corporation shall be the sole and absolute owner of each Policy, and
may exercise all ownership rights granted to the owner thereof by the terms of
the Policy, except as may otherwise be provided herein; provided, however, that
the Corporation shall be prohibited from borrowing against or taking any
withdrawal under any of the Policies, or taking any policy loan or other advance
under the Policies during the entire term of this Agreement.
b.    Specifically, the Corporation shall have the sole authority to direct the
manner in which the Policy Account (as such term is defined in each Policy)
established pursuant to the terms of the Policy shall be allocated among the
various investment options from time to time available under the Policy and to
change such allocation from time to time, as provided for in the Policy.
c.    Each Policy (and any amounts invested by the Corporation therein) and any
rights and payments thereunder shall be subject to the claims of the
Corporation’s creditors for the period during which the Corporation is the owner
of the Policy.
4.    Payment of Premiums. Except as otherwise provided under Section 8 hereof,
on or before the due date of the Policy premium (as defined in the Policy), or
within the grace period provided therein, the Corporation shall make the premium
payments specified under Exhibit A to the Insurer, during the term hereof, and
shall, upon request, promptly furnish the Trust evidence of timely payment of
such premium. Subject to the acceptance of such amount by the Insurer, the
Corporation may also, in its discretion, make additional premium payments on the
Policy. On or before the effective date of a Change in Control, as defined in
Section 8.f. hereof, the Corporation shall pay all of the then unpaid premium
payments specified under Exhibit A to the







--------------------------------------------------------------------------------




Insurer on each Policy that remains subject to this Agreement and any other
payments to the Insurer necessary to cause those Policies to be fully paid-up
(so that no further premiums or other payments shall be required to be paid on
any of those Policies), and shall promptly furnish the Trust evidence of timely
payment of such premiums. The Corporation shall annually furnish the Employee a
statement of the amount of income reportable by the Employee for federal, state
or local tax purposes, as applicable, as a result of the insurance protection
provided to the Employee’s beneficiary hereunder.
5.    Designation of Policy Beneficiary/Endorsement.
a.    Contemporaneously with the execution of this Agreement, the Corporation
shall execute a beneficiary designation for each Policy, under the form used by
the Insurer for such designations, naming the Corporation as the Policy
beneficiary, in order to secure the Corporation’s recovery of the amount due the
Corporation hereunder.
b.    The Trust may select both the settlement option for payment of that
portion of the death benefit provided under each Policy to which the Trust is
entitled hereunder and the beneficiary or beneficiaries to receive such portion
of the death benefit proceeds of the Policy, by specifying the same in a written
notice to the Corporation. Upon receipt of such notice, the Corporation shall
execute and deliver to the Insurer a change of beneficiary and/or Policy
endorsement form necessary to elect the requested settlement option and to
designate the requested person, persons or entity as the beneficiary or
beneficiaries to receive the death proceeds of the Policy in excess of the
amount to which the Corporation is entitled hereunder. The parties hereto agree
to take the action necessary to cause the beneficiary designation and settlement
election provisions of that portion of each Policy to which the Trust is
entitled hereunder to conform to the provisions hereof. The Corporation shall
not terminate, alter or amend such election or designation for such portion of
any Policy, without the express written consent of the Trust.
6.    Limitations on Corporation’s Rights in Policies. Except as otherwise
provided herein, the Corporation shall not sell, assign, transfer, surrender or
cancel any Policy, or change the beneficiary designation provision of that
portion of the Policy to which the Trust is entitled hereunder, without, in any
such case, the express written consent of the Trust.
7.    Collection of Death Proceeds.
a.    Upon the death of the Employee or the survivor of the Insureds, as
applicable, the Corporation shall cooperate with the beneficiary or
beneficiaries designated by the Trust to take whatever action is necessary to
collect the death benefit provided under each Policy. When the death benefit has
been collected and paid as provided herein, this Agreement shall thereupon
terminate.
b.    Upon the death of the Employee or the survivor of the Insureds, as
applicable, the Corporation shall have the unqualified right to receive a
portion of the death benefit under each Policy equal to the greater of (i) the
total amount of the premiums paid by the Corporation with respect to that Policy
under this Agreement, or (ii) the then cash value of that Policy (excluding
surrender charges or other similar charges or reductions) immediately before the
death of the Employee or the survivor







--------------------------------------------------------------------------------




of the Insureds, as applicable (the “Corporation’s Death Benefit”). The balance
of the death benefit provided under each Policy shall be paid directly to the
beneficiary or beneficiaries designated by the Corporation at the direction of
the Trust, in the manner and in the amount or amounts provided in the
beneficiary designation provision of that Policy. In no event shall the amount
payable to the Corporation hereunder with respect to any Policy exceed the
proceeds payable as a result of the maturity of that Policy as a death claim. No
amount shall be paid from such death benefit to the beneficiary or beneficiaries
designated by the Corporation at the direction of the Trust, until the full
amount of the Corporation’s Death Benefit under that Policy has been paid to the
Corporation. The parties hereto agree that the beneficiary designation provision
of each Policy shall conform to the provisions hereof.
c.    Notwithstanding any provision hereof to the contrary, in the event that,
for any reason whatsoever, no death benefit is payable under any Policy upon the
death of the Employee or the survivor of the Insureds, as applicable, and in
lieu thereof the Insurer refunds all or any part of the premiums paid for the
Policy, the Corporation shall have the unqualified right to retain such
premiums.
8.    Trust’s Right to Purchase the Policies Upon Certain Triggering Events..
a.    In the event of (i) the Corporation’s (a) bankruptcy (with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A)), or
(b) dissolution taxed under Section 331 of the Internal Revenue Code of 1986, as
amended (“Code”), that does not qualify as a Change in Control of the
Corporation (the “Bankruptcy Triggering Event”), (ii) the death of the Employee
(the “Employee Triggering Event”), (iii) the death of Patricia C. Mas (the
“Spousal Triggering Event”), or (iv) the occurrence of a Change in Control (the
“CIC Triggering Event”, which along with the Bankruptcy Triggering Event, the
Employee Triggering Event and the Spousal Triggering Event are sometimes
hereinafter referred to collectively as the “Purchase Right Triggering Events”),
the Corporation shall provide written notice to the Trust and the Trustee
identifying the Purchase Right Triggering Event that has occurred within sixty
(60) days (30 days if the Purchase Right Triggering Event is the first to occur
of the Employee Triggering Event or the Change in Control Triggering Event)
after the date on which the Purchase Right Triggering Event occurs, and the
Trust shall have the assignable option to purchase any or all of the Policies
then owned from the Corporation, exercisable by written notice to the
Corporation (the “Purchase Notice”) for a period from the date of the Purchase
Right Triggering Event until the date that is sixty (60) days (fifty (50) days
if the Purchase Right Triggering Event is the first to occur of the Employee
Triggering Event or the Change in Control Triggering Event) after the date on
which the Corporation provides written notice to the Trust and the Trustee that
the Purchase Right Triggering Event has occurred.
b.    The closing for the purchase by the Trust or its assignee (the
“Purchaser”) of those Policies that the Trust or its assignee has elected to
purchase pursuant to Section 8.a. (each a “Purchased Policy”) shall take place
on the date (the “Purchase Closing Date”) that is sixty (60) days after the date
on which the Corporation receives the Purchase Notice from the Trust (or its
assignee), or on such other date as shall be mutually agreed upon by the
Purchaser and the Corporation (provided that







--------------------------------------------------------------------------------




if the Purchase Right Triggering Event is the first to occur of the Employee
Triggering Event or the Change in Control Triggering Event, the Purchase Closing
Date shall take place on the sixtieth (60th) day following the date on which the
Corporation provides written notice to the Trust and the Trustee that the
Purchase Right Triggering Event has occurred).
c.    On or before the Purchase Closing Date, the Corporation shall pay all of
the then unpaid premium payments specified under Exhibit A to the Insurer and
any other payments to the Insurer necessary to cause all of the Purchased
Policies to be fully paid-up (so that no further premiums or other payments
shall be required to be paid on any of the Purchased Policies), and shall
promptly provide the Trustee of the Trust with evidence of such payments.
d.    The purchase price for each Purchased Policy shall be the greatest of (i)
the total amount of the premiums paid by the Corporation with respect to the
Purchased Policy (including, without limitation, the premiums required to be
paid by the Corporation under Section 4 or Section 8.c., as applicable), (ii)
the then cash value of the Purchased Policy (excluding surrender charges or
other similar charges or reductions), or (iii) only in the case of any purchase
that is not as a result of the first to occur of an Employee Triggering Event or
a Change in Control Triggering Event, the fair market value of the Purchased
Policy on the Purchase Closing Date, determined in accordance with applicable
guidance issued by the Internal Revenue Service, including but not limited to
Revenue Procedure 2005-25. Notwithstanding the foregoing, if the Trust and the
Corporation are not able to agree on the fair market value of the Purchased
Policy, the determination of the fair market value of the Purchased Policy shall
be made by a nationally recognized accounting firm experienced in valuing
individual insurance policies similar to the Purchased Policy that is agreed
upon by the Trust and the Corporation.
e.    The purchase price for each Purchased Policy shall be payable, at election
of the Purchaser, either in cash, or the Purchaser’s promissory note payable to
the Corporation and having the terms described under Section 8.g. hereof;
provided, however, that if and to the extent that the Corporation determines
that payment with a promissory note could violate applicable law, including but
not limited to Section 402 of the Sarbanes-Oxley Act of 2002, the Purchaser
shall pay the purchase price in cash. Upon the Purchase Closing Date, the
Corporation shall transfer all of its right, title and interest in and to each
Purchased Policy, free and clear of all liens and encumbrances, to the Purchaser
of the Purchased Policy by the execution and delivery of appropriate instruments
of transfer, and the provisions of this Agreement shall cease to apply to the
Purchased Policies.
f.    For purposes of this Agreement, a “Change in Control” shall have the
meaning of such term set forth under Exhibit C attached hereto, provided
however, if and to the extent necessary to comply with Section 409A of the Code,
a “Change in Control” shall only occur on the date of a “change in the ownership
or effective control, or in the ownership of a substantial portion of the
assets” of the Corporation, as determined under Treasury Regulation section
1.409A-3(i)(5).
g.    For purposes hereof, the promissory note to the Corporation for the
purchase price for each Policy subject to the Purchase Notice shall be subject
to the following terms and conditions: (i) the promissory note shall be a fully







--------------------------------------------------------------------------------




recourse promissory note payable by the Purchaser, secured by a collateral
assignment, in such form as the Corporation reasonably may require, of each
Policy being purchased and the cash surrender value and death benefits payable
thereunder (which assignment shall, inter alia, prohibit the purchaser of any
Policy from making any withdrawal from or loan under the Policy, and from
pledging, transferring or otherwise assigning or encumbering any Policy without
the Corporation’s prior written consent prior to the date on which the
promissory note has been paid in full), (ii) the promissory note shall provide
for a stated interest rate that shall be the minimum amount necessary to prevent
the loan from being considered a “below-market loan” subject to Section 7872 of
the Code, which shall accrue over the term of the loan, (iii) the outstanding
principal balance of the promissory note and the accrued interest shall become
due and payable in full to the Corporation within one hundred and twenty (120)
days following the date (the “Maturity Date”) of death of the Insured, or in the
case of a Policy that only pays a death benefit on the date of the second to die
of the Insureds, the date of the second to die of the Insureds, or if earlier,
immediately upon payment of the death benefit under the Policy is paid, and (iv)
the Trust may prepay all or any portion of the outstanding principal balance of
the promissory note and the accrued interest prior to the Maturity Date without
any penalty.
h.    Notwithstanding any other provision of this Agreement, in no event shall
the Employee or the Trust have any personal liability to repay to the
Corporation any premiums paid under this Agreement or any other amounts upon
termination of this Agreement for any reason (other than the obligation of the
Trust to pay the purchase price for any Policy if the Trust elects to purchase
any Policy under this Section 8 of this Agreement). Anything in this Agreement
to the contrary notwithstanding, the transfer by the Corporation of its right,
title and interest in and to the Policies shall be subject to the withholding of
such amounts relating to income and employment taxes as the Corporation may
reasonably determine it is required to withhold pursuant to any applicable law
or regulation. In lieu of withholding such amounts, in whole or in part, the
Corporation may, in its sole discretion, accept other provisions for payment of
taxes and withholding as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.
9.    Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under any Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying or in any other way affecting the
obligations of the Insurer as expressly provided in any Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.
10.    Assignment by Trust. Notwithstanding any provision hereof to the
contrary, the Trust shall have the right to absolutely and irrevocably assign
all of its right, title and interest in and to this Agreement and to any Policy
to an assignee.







--------------------------------------------------------------------------------




This right shall be exercisable by the execution and delivery to the Corporation
of a written assignment, in substantially the form attached hereto as Exhibit B,
which by this reference is made a part hereof, with respect to each Policy. Upon
receipt of such written assignment executed by the Trust and duly accepted by
the assignee thereof, the Corporation shall consent thereto in writing, and
shall thereafter treat the Trust’s assignee as the sole owner of all of the
Trust’s right, title and interest in and to this Agreement and in and to that
Policy. Thereafter, the Trust shall have no right, title or interest in and to
this Agreement or the assigned Policy, all such rights being vested in and
exercisable only by such assignee.
11.    Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.
a.    The Corporation is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.
b.    Claim. The Employee, a survivor of the Insureds, a beneficiary or any
other person who believes that he or she is being denied a benefit to which he
or she is entitled (hereinafter referred to as “Claimant”), or his or her duly
authorized representative, may file a written request for such benefit with the
Compensation Committee of the Board of Directors of the Corporation (the “First
Level Reviewer”), setting forth his or her claim. Such claim must be addressed
to the Compensation Committee of the Board of Directors of the Corporation, at
its then principal place of business.
c.    Claim Decision. Upon receipt of a claim, the First Level Reviewer shall
advise the Claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than ninety days, and shall, in fact, deliver
such reply within such period. However, the First Level Reviewer may extend the
reply period for an additional ninety days for reasonable cause. If the reply
period will be extended, the First Level Reviewer shall advise the Claimant in
writing during the initial 90-day period indicating the special circumstances
requiring an extension and the date by which the First Level Reviewer expects to
render the benefit determination.
If the claim is denied in whole or in part, the First Level Reviewer will render
a written opinion, using language calculated to be understood by the Claimant,
setting forth:
(1)    the specific reason or reasons for the denial;
(2)    the specific references to pertinent Agreement and/or Policy provisions
on which the denial is based;
(3)    a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;







--------------------------------------------------------------------------------




(4)    appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and
(5)    the time limits for requesting a review of the denial under
subparagraph d hereof and for the actual review of the denial under
subparagraph e hereof.
d.    Request for Review. Within sixty days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the members of the Board of Directors of the Corporation, other than any members
of the Mas family (the “Second Level Reviewer”), review the First Level
Reviewer’s prior determination. Such request must be addressed to the Secretary
of the Corporation, at its then principal place of business. The Claimant or his
or her duly authorized representative may submit written comments, documents,
records or other information relating to the denied claim, which such
information shall be considered in the review under this subparagraph without
regard to whether such information was submitted or considered in the initial
benefit determination.
The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the First
Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or
(iii) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with the Agreement and/or
Policies. If the Claimant does not request a review of the First Level
Reviewer’s determination within such sixty-day period, he or she shall be barred
and estopped from challenging such determination.
e.    Review of Decision. Within a reasonable period of time, ordinarily not
later than sixty days, after the Second Level Reviewer’s receipt of a request
for review, it will review the First Level Reviewer’s prior determination. If
special circumstances require that the sixty-day time period be extended, the
Second Level Reviewer will so notify the Claimant within the initial 60-day
period indicating the special circumstances requiring an extension and the date
by which the Second Level Reviewer expects to render its decision on review,
which shall be as soon as possible but not later than 120 days after receipt of
the request for review. In the event that the Second Level Reviewer extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.







--------------------------------------------------------------------------------




The Second Level Reviewer has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Agreement. Benefits
under the Agreement will be paid only if the Second Level Reviewer decides in
its discretion that the Claimant is entitled to such benefits. The decision of
the Second Level Reviewer shall be final and non- reviewable, unless found to be
arbitrary and capricious by a court of competent review. Such decision will be
binding upon the Corporation and the Claimant.
If the Second Level Reviewer makes an adverse benefit determination on review,
the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:
(1)    the specific reason or reasons for the denial;
(2)    the specific references to pertinent Agreement and/or Policy provisions
on which the denial is based;
(3)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (i) was relied upon by the Second Level Reviewer in
making its decision, (ii) was submitted, considered or generated in the course
of the Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with the Agreement and/or
Policies; and
(4)    a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.
12.    Amendment and Integration. This Agreement may not be amended, altered or
modified, except by a written instrument signed by the Corporation and the other
parties hereto, or their respective successors or assigns, as to which this
power would not be an incident of ownership in any Policy insuring the life of
such person for federal estate tax purposes, and this Agreement may not be
otherwise terminated except as provided herein. This Agreement contains the
entire understanding between the parties and supersedes all prior and
contemporaneous representations, agreements and understandings (oral or written)
with respect to the matters contained herein.
13.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries and the
Trust and its successors and assigns. Notwithstanding the foregoing, the Trustee
is entering into this Agreement solely in his/her capacity as trustee of the
Trust and not individually.
14.    Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand







--------------------------------------------------------------------------------




is mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand. If such notice, consent or demand is served in
person, it shall be deemed sent when served. If such notice, consent or demand
is sent by overnight courier, it shall be deemed sent on the first business day
after delivery to the courier. Any party may change his respective address for
the giving of notice to another address by giving at least ten (10) business
days’ notice of such change.
(a)
If to the Corporation:

MasTec, Inc.

800 S. Douglas Road, 12th Floor

Coral Gables, Florida 33134

(b)
If to the Trust:

(i) Patricia C. Mas

8550 Old Cutler Road
Miami, FL 33143
(ii) Jorge Mas
11855 SW 60th Avenue
Pinecrest, FL 33156
(iii) Juan Carlos Mas
311 Leucadendra Drive
Coral Gables, FL 33156)
15.    Severability. The invalidity of any one or more of the words, phrases,
sentences, sections, or subsections contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
hereof, all of which are inserted conditionally on their being valid in law, and
in the event that any one or more of the words, phrases, sentences, sections, or
subsections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, section or sections, or subsection or
subsections had not been inserted and shall not affect the remainder of this
Agreement, which shall remain valid and binding and enforceable in accordance
with its terms.
16.    No Guarantee of Tax Treatment. Neither the existence of this Agreement
nor any provision hereof shall be deemed to guarantee any specific or favorable
tax treatment, whether gift, income, estate, generation-skipping transfer,
inheritance, or otherwise, of the premium payments made by Corporation
hereunder, the value of insurance protection provided







--------------------------------------------------------------------------------




under the Policy(ies), or the cash surrender value build-up or any other
benefits payable under the Policy(ies), and Corporation, and the Employee and
the Trust are expected to seek competent tax advice before they execute this
Agreement.
17.    Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Florida.
18.    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of any
provisions of this Agreement.
19.    Pronouns and Plurals. Wherever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa.
20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


21.    Section 409A. It is the intention of each of the Corporation, the Trust
and the Employee that the compensatory benefits and rights to which the Employee
could be entitled, directly or indirectly, pursuant to this Agreement comply
with Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If the
Employee or the Corporation believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other, and the Trust, and shall negotiate reasonably and in good
faith to amend in accordance with Section 12 the terms of such benefits and
rights such that they comply with Section 409A (with the most limited possible
economic effect on the Employee, on the Trust and on the Corporation).









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.




ATTEST:
MASTEC, INC.


/s/ Albert de Cardenas
By: /s/ George Pita

Secretary
“Corporation”



/s/ Jose Ramon Mas
"Employee”
/s/ Patricia C. Mas
/s/ Jorge Mas
/s/ Juan Carlos Mas
as Trustees of the Jose Ramon Mas Irrevocable Trust, dated December 7, 2012











--------------------------------------------------------------------------------





EXHIBIT A
The following life insurance policy or policies is/are subject to the attached
Split-Dollar Agreement:
Policy 1:
Insurer:
Lincoln Financial Group    

Insured:
Jose Ramon Mas and Patricia Caridad Mas

Policy Number:
4889452

Face Amount:
$37,500,000

Date of Issue:
June 27, 2014

Premiums:
$353,016.00 annual premium

Unpaid Premiums:
As of December 31, 2017, there is $2,226,096.00 in unpaid premium payments.

Policy 2:
Insurer:
Prudential

Insured:
Jose Ramon Mas and Patricia Caridad Mas

Policy Number:
V2277544

Face Amount:
$37,500,000

Date of Issue:
July 10, 2014

Premiums:
$348,796.00 annual premium

Unpaid Premiums:
As of December 31, 2017, there is $2,092,776.00 in unpaid premium payments.










--------------------------------------------------------------------------------





EXHIBIT B
THIS ASSIGNMENT, dated this ____ day of ___________, 20___
WITNESSETH THAT:
WHEREAS, the undersigned (the “Assignor”) is the Trustee of the Trust which is a
party to that certain Split-Dollar Agreement between MasTec, Inc., a Florida
corporation (the “Company”) and Jose Ramon Mas, effective as of August 11, 2014,
as amended and restated (the “Split-Dollar Agreement”), which Split-Dollar
Agreement confers upon the undersigned certain rights and benefits with regard:
to one or more policies of insurance insuring the lives of Jose Ramon Mas and
Patricia Caridad Mas; and
WHEREAS, pursuant to the provisions of said Split-Dollar Agreement, the Assignor
retained the right, exercisable by the execution and delivery to the Company of
a written form of assignment, to absolutely and irrevocably assign all of the
Assignor’s right, title and interest in and to said Split-Dollar Agreement to an
assignee; and
WHEREAS, the Assignor desires to exercise said right;
NOW, THEREFORE, the Assignor, hereby absolutely and irrevocably assigns, gives,
grants and transfers to _____________________ (the “Assignee”), all of the
Assignor’s right, title and interest in and to the Split-Dollar Agreement and
said policies of insurance, intending that, from and after this date, the
Split-Dollar Agreement be solely between the Company and the Assignee and that
hereafter the Assignor shall neither have nor retain any right, title or
interest therein.
 
______________________________________________
[__________, as Trustee]












--------------------------------------------------------------------------------





Page 2, EXHIBIT B
ACCEPTANCE OF ASSIGNMENT
The undersigned Assignee hereby accepts the above assignment of all right, title
and interest of the Assignor therein in and to the Split-Dollar Agreement, and
the undersigned hereby agrees to be bound by all of the terms and conditions of
said Split-Dollar Agreement, as if the original Trust thereunder,
 
__________DATED _________________________ , 20___  
________________________________________________
__________________________________________ , Trustee
Assignee
Dated _____________________, 20___














--------------------------------------------------------------------------------







CONSENT TO ASSIGNMENT
The undersigned Company hereby consents to the foregoing assignment of all of
the right, title and interest of the Assignor in and to the Split-Dollar
Agreement, to the Assignee designated therein. The undersigned Company hereby
agrees that, from and after the date hereof, the undersigned Company shall look
solely to such Assignee for the performance of all obligations under said
Split-Dollar Agreement which were heretofore the responsibility of the Assignor,
shall-allow all rights and benefits provided therein to the Assignor to be
exercised only by said Assignee, and shall hereafter treat said Assignee in all
respects as if the original Trust thereunder.
 
MASTEC, INC.
By: ______________________________________________










--------------------------------------------------------------------------------






EXHIBIT C
A “Change in Control” shall mean the occurrence of any of the following:
(i)    The acquisition by any Person of Beneficial Ownership (each within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities) (the foregoing Beneficial
Ownership hereinafter being referred to as a “Controlling Interest”); provided,
however, that for purposes of this definition, the following acquisitions shall
not constitute or result in a Change in Control: (u) any acquisition directly
from the Corporation; (v) any acquisition by the Corporation; (w) any
acquisition by any Person that as of May 23, 2013 owns Beneficial Ownership of a
Controlling Interest; (x) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any Subsidiary; or
(y) any acquisition by any entity pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or
(ii)    During any period of two (2) consecutive years (not including any period
prior to May 23, 2013) individuals who constitute the Board on May 23, 2013 (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
May 23, 2013 whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation, or any one or
more Subsidiaries whose combined revenues for the prior fiscal year represented
more than 50% of the consolidated revenues of the Corporation and its
Subsidiaries for the prior fiscal year (the “Major Subsidiaries”), or a sale or
other disposition of all or substantially all of the assets of the Corporation
or the Major Subsidiaries, or the acquisition of assets or equity of another
entity by the Corporation or any of its Subsidiaries, (each a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Company Voting Securities, (B) no
Person (excluding any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or any
Person that as of May 23, 2013 owns Beneficial Ownership of a Controlling
Interest) beneficially owns, directly or indirectly, fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the Board of
Directors or other governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(iv)     Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
For purposes of the foregoing definition of “Change in Control,” the following
terms shall have the meanings indicated:


(a)
“Board” means the Board of Directors of the Corporation.

(b)
“Corporation” means MasTec, Inc., a Florida corporation.

(c)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(d)    “Subsidiary” means any corporation or other entity in which the
Corporation has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or in which the Corporation has the right to receive 50% or more







--------------------------------------------------------------------------------




of the distribution of profits or 50% or more of the assets on liquidation or
dissolution, or any other corporation or other entity that is an affiliate, as
that term is defined in Rule 405 of under the Securities Act of 1933, controlled
by the Corporation directly, or indirectly, through one or more intermediaries.







